Citation Nr: 0817162	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  04-28 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable evaluation for a scar of the 
mouth and lip.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to July 
1956.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in February and September 2007, it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey, for additional 
development.  The case is now before the Board for final 
appellate consideration.


FINDING OF FACT

The competent medical evidence demonstrates that the 
veteran's service-connected scars of the mouth and lip is 
characterized by a depressed surface contour; no other 
characteristics of disfigurement, as defined for VA purposes, 
are shown.  


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for a scar of the 
mouth and lip have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.118, Diagnostic Code 7800 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in March 2004 that fully addressed all 
four notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a statement of the case (SOC) issued in July 2004 and 
supplemental statements of the case (SSOCs) issued in May and 
December 2007 after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  In addition, he was provided with 
notice of the type of evidence necessary to establish 
effective dates for the disability on appeal by 
correspondence dated in March 2007, prior to the May and 
December 2007 SSOCs.  

The Board acknowledges that the March 2004 VCAA letter, as 
well as a March 2007 VCAA letter, do not meet the 
requirements of Vazquez-Flores and are not sufficient as to 
content and timing, creating a presumption of prejudice.  
Nonetheless, such presumption has been overcome.  The veteran 
has been represented by a service organization during the 
appeal.  The July 2004 SOC and the May 2007 SSOC set forth 
the specific rating criteria provided by Diagnostic Codes 
7800 and 7805, respectively.  These were followed by 
readjudication in a December 2007 SSOC.  These factors show 
that the notice deficiencies did not affect the essential 
fairness of the adjudication, rebutting the presumption of 
prejudice.  For this reason, no further development is 
required regarding the duty to notify.

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA medical 
records.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Several VA examinations have been conducted 
for this claim in order to ensure that all relevant physical 
findings were obtained.  The veteran chose not to report to 
have his photograph taken for the most recent VA examination.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence).  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Turning to the merits of the claim, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran generally contends that his service-connected 
scar warrants a compensable evaluation.  In support of his 
claim, he submitted three photographs in December 2003 with 
his Notice of Disagreement.  On a July 2004 VA Form 9, he 
stated that he had the symptoms to warrant an evaluation 
higher than his current zero percent rating.  

The veteran's service-connected disability is evaluated under 
Diagnostic Code 7805, for scars, other, which allows for 
evaluation of scars on limitation of motion of the part 
affected.  

The Board also observes that Diagnostic Code 7800 addresses 
disfigurement of the head, face or neck.  Disfigurement of 
the head, face, or neck with one characteristic of 
disfigurement warrants a 10 percent evaluation.  
Disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement, warrants a 30 percent evaluation.  

A Note provides that the 8 characteristics of disfigurement, 
for purposes of evaluation under § 4.118, are: Scar 5 or more 
inches (13 or more cm.) in length.  Scar at least one-quarter 
inch (0.6 cm.) wide at widest part.  Surface contour of scar 
elevated or depressed on palpation.  Scar adherent to 
underlying tissue.  Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.).  Skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).  Underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.).  Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

The Board finds that the evidence supports a 10 percent 
evaluation for the veteran's service-connected scar of the 
mouth and lip.  The preponderance of the evidence, however, 
is against entitlement to an evaluation in excess of 10 
percent.  

VA outpatient treatment reports dated during the appeal 
period do not address the disability on appeal.  

The Board previously found that a January 2004 VA examination 
report and its May 2004 addendum were inadequate because they 
did not address all the criteria in Diagnostic Code 7800.  
The Board also found that a May 2007 VA examination report 
was inadequate because it was patently inconsistent with the 
January 2004 VA examination report and the May 2004 addendum. 

The report of an October 2007 VA examination provides that 
the examiner reviewed the veteran's claims file and 
electronic medical record.  The veteran was aware of the scar 
around the left lip and left face.  He had numbness in that 
area when there was cold weather.  He denied any pain in that 
area related to the scar.  The scar was located around the 
left side of the lip and face.  There was no dysarthria or 
interference with mastication.  

On physical examination, there was a 2 inch, 1 mm by 1 mm 
wide, semicircular scar present over the left chin area to 
the left vermillion border.  There was no adherence to 
underlying structures.  The scar was depressed by 1 mm.  The 
scar was superficial, not deep.  There was no restriction of 
motion caused by the scar.  It was nontender throughout and 
stable.  The skin was smooth and normal.  There was no 
inflammation, edema or keloid formation.  There was 
asymmetry.  Color photographs were ordered but the veteran 
failed to report for them.  

The diagnosis was facial scar.  The total body surface 
involved was less than 1 percent.  The total exposed body 
surface area involved was less than 1 percent.  

These findings demonstrate that the surface contour of the 
veteran's scar is depressed.  This is essentially a single 
characteristic of disfigurement, warranting a 10 percent 
evaluation for disfigurement of the face under Diagnostic 
Code 7800.  

The preponderance of the evidence, however, is against 
entitlement to an evaluation in excess of 10 percent.  The VA 
examination report is negative for visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features or two or three characteristics of 
disfigurement.  Diagnostic Code 7800.  No limitation of 
motion of an affected part is shown.  Diagnostic Code 7805.  
The remaining diagnostic codes addressing scars either do not 
provide evaluations in excess of 10 percent or refer to parts 
of the body other than the head, face or neck.  See 
Diagnostic Codes 7801-7804.

The veteran's own contentions do not support entitlement to 
an evaluation in excess of 10 percent.  It is true that lay 
statements are considered to be competent evidence when 
describing the observable features or symptoms of an injury 
or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  In this case, however, the veteran's general, vague 
assertions that his scar warrants an increased evaluation are 
outweighed by the lack of pertinent findings in his current 
treatment records and October 2007 VA examination.  

In sum, the medical evidence demonstrates that the veteran is 
entitled to a 10 percent evaluation for a scar of the mouth 
and lip.  The preponderance of the evidence is against 
entitlement to an evaluation in excess of 10 percent and 
therefore the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

A 10 percent evaluation for a scar of the mouth and lip is 
granted, subject to the rules and regulations governing the 
award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


